         Case 1:19-cv-05296-DLC Document 53-2 Filed 08/13/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,

         Plaintiff,                                       Case No.: 19-cv-5296-DLC

                                                          Declaration of Catherine E. Pappas
                           v.
                                                          Under Local Rule 6.1(d)
 LONGFIN CORP. and
 VENKATA S. MEENAVALLI,

         Defendants.




I, Catherine E. Pappas, pursuant to 28 U.S.C. §1746, declare as follows:


1.      I am a member in good standing of the bars of the State of New Jersey and the

Commonwealth of Pennsylvania and appear in this case pro hac vice (ECF No. 51). I am

employed by Plaintiff Securities and Exchange Commission (the “SEC”) as a Senior Adviser. I

make this declaration pursuant to Local Rule 6.1(d) to show that good and sufficient reason

exists to issue an Order to Show Cause in connection with the approval of the SEC’s proposal

(the “SEC’s Proposal”) to establish a Fair Fund pursuant to Section 308(a) of the Sarbanes-Oxley

Act of 2002 for all collections in this matter, and to combine those collections with the Fair Fund

established in the related action, SEC v. Longfin, et al., 18-cv-2977-DLC (the “Related Action”),

for distribution in accordance with the distribution plan approved by this Court in that action.

2.      No previous application for the relief requested herein or any similar relief has been

made.

3.      The SEC seeks an order to show cause to provide to harmed investors the opportunity to

object to the SEC’s Proposal insofar as a small group of investors potentially harmed by the
         Case 1:19-cv-05296-DLC Document 53-2 Filed 08/13/20 Page 2 of 3




conduct in the captioned action may not be eligible to file claims under the plan approved in the

Related Action. The SEC does not know the identity of those investors and has no practical

means by which to directly inform potentially harmed investors of its application to the Court to

approve the SEC’s Proposal. The SEC believes the best alternative to individual notice in this

situation is the entry of the proposed Order to Show Cause, by which potentially harmed

investors will have the opportunity to communicate objections, if any, to the SEC’s Proposal.

4.     If the Court grants the Motion and enters the proposed Order to Show Cause, upon the

completion of the steps set forth in the Order to Show Cause, the SEC will file a notice with the

Court, so notifying the Court and responding to any objections; and provide to the Court a

proposed Order approving the SEC’s Proposal or an amended proposal, as appropriate.



I declare, under penalty of perjury that the foregoing is true and correct.



Executed on: August 13, 2020                          s/Catherine E. Pappas
                                                        Catherine E. Pappas




                                                -2-
        Case 1:19-cv-05296-DLC Document 53-2 Filed 08/13/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE


       I, Catherine E. Pappas, hereby certify that, on August 13, 2020, I caused the foregoing

motion and accompanying documents to be electronically filed with the clerk of the court for the

U.S. District Court of Southern District of New York, using the electronic case filing system of

the court. The electronic case filing system sent a “Notice of Electronic Filing” to all attorneys

of record who have consented in writing to accept this Notice as service of this document by

electronic means.

       In addition, I will send the foregoing filing by UPS to (i) Legalinc Corporate Services,

Inc., 651 North Broad Street, Suite 206, Middletown, DE 19709 (Longfin’s registered agent);

and (ii) McManimon, Scotland & Baumann, LLC, 75 Livingston Avenue, Suite 201, Roseland,

NJ 07068, Attn: Michele M. Dudas (Longfin’s Assignee for the Benefit of Creditors in

Monmouth County, New Jersey).



                                                             s/ Catherine E. Pappas
                                                                Catherine E. Pappas
                                                                Counsel for Plaintiff




                                                -3-
